Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on May 2, 2022.
Claims 1, 11 and 21 have been amended.
Claims 1, 3, 4, 6-11, 13, 14, 16-21, 23, 24 and 26-32 are currently pending and have been examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel et al. (US Pub. No. 2016/0275804) in view of Stewart, John Cary. (“An Evaluation of the Application of Stylometry and the Keystroke Biometric to Identify Verification of Online Test-Takers”. Pace University. ProQuest Dissertations Publishing, 2013.) in view of Yamamoto et al. (JP 2005084176).  
Claims 1, 11 and 21:  Koppel teaches a secure education system (and the corresponding secure education device; and method) (abstract; Fig 1, 4, 5), the system comprising: a non-transitory computer readable education content database including a plurality of portions of educational content including tests and lessons on a plurality of subjects (abstract; Fig 1, 4, 5); a non-transitory computer readable student profile database including a plurality of student profiles that include identification data that identifies a person associated with the student profile and evaluation data that valuates an academic proficiency of the person in at least one of the plurality of subjects (para [0057]-[0060], [0065], [0074], [0087], [0088]); and a computing device having a non-transitory computer readable memory storing a secure education application, the application providing one or more of the plurality of portions of educational content to a user on the computing device (para [0021], [0022], [0039], [0055]), wherein the application dynamically determines which of the plurality of the portions to provide and an order in which the one or more of the plurality of portions are provided based on one of the student profiles that is associated with the user (para [0022], [0023], [0060], [0070], [0073], [0097], [0101]-[0103], [0111], [0137], [0138]).
Koppel does not disclose determining, with a secure education application, if a submitted text document is likely written by a user based on one or more writing characteristic values of the one of the student profiles associated with the user by reading the one of the student profiles on the student profile database and comparing the writing characteristics values to corresponding values of the submitted text document.
Stewart, however, discloses generating a profile for the author and each test text was then attributed to the author profile with the greatest similarity. From their analysis, the researchers reported a 70% accuracy in using n-grams of 3 to 6 and concluded that 120 tweets per user is a critical threshold level in ascribing any degree of authorship. (page 22). Van Haltern, however, used high counts of linguistic features as the profile for authorship verification of eight authors with nine text samples of approximately a page and half each. These feature counts were normalized based on text length and the degree of difference (as measured by standard deviation) from the mean determined from a reference profile. The raw score was then determined from a weighted calculation of the differences between sample and author score for each feature. Haltern postulated that this made it possible to more heavily weight those features that exhibit a count that 35 varies considerably from the norm. Using a combination of lexical and syntactic features, the system was successfully able to determine the correct author for 97% of the texts in the corpus. Van Haltern reported the False Reject Rate (FRR) as 0 and the False Acceptance Rate (FAR at 8.1%). (page 34-35). Classification methodologies generally encompass first comparing a reference profile of an author to a test sample or unknown text, and then determining the degree of similarity or dissimilarity. (page 36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included comparing a submitted text document with a profile to determine a likelihood of authorship, as disclosed by Stewart in the system disclosed by Koppel, for the motivation of providing a method of detecting whether a student has plagiarized a report or essay.
Koppel does not disclose ordering content based on the amount of time since the application was last used.
Yamamoto, however, discloses. “The learning system comprises a means which is provided with a review setting table stated with the range of review and the degrees of details of the review teaching materials in correspondence to the elapsed time from the previous learning time till the learning time of this time and records learning teaching material data, a means which records the learning date when a learner implements the learning, a means which measures the elapsed time from the previous learning implementation time till the learning implementation time of this time, a means which acquires the review teaching material data equivalent to the review range and the degrees of details corresponding to the elapsed time from the learning teaching material data and a means which transmits the acquired review teaching material data to the learner terminal.” (ABSTRACT)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included elapsed time since last use, as disclosed by Yamamoto in the system disclosed by Koppel/Stewart, for the motivation of providing a method of insuring that the transmission of review material corresponds to the elapsed time from the previous leaning. (Yamamoto; ABSTRACT).  

Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel/Stewart/Yamamoto in view of Rossen-Knill et al. (US Pub. No. 2013/0227402)
Claims 3, 13 and 23: Koppel discloses the application updates the student profile of the user on the student profile database based on interactions of the user with the educational content including data, soft skill data (para [0039], [0057], [0058], [0065], [0074], [0085]), answers to questions within the educational content submitted by the user (para [0039], [0057], [0058], [0065], [0074], [0085]), and text documents by the user (para [0039], [0057], [0058], [0065], [0074], [0085]), but fails to disclose interview; and written text documents. 
Rossen-Knill, however, teaches interview (abstract; para [0003], [0025], [0035]); and written text (abstract; para [0003], [0025], [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included to include interview and written text, as disclosed by Rossen-Knill in the system disclosed by Koppel/Stewart, for the motivation of providing for the advantage of providing enhanced assessment.

Claims 4-10, 14-20 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel/Stewart/Yamamoto in view of Rossen-Knill in view of Brown et al. (US Pub. No. 2016/0030834).
Claims 4, 14 and 24:  Koppel teaches the application determines if the user is associated with the one of the student profiles based on a value of the user input by the computing device, wherein the value (para [0021], [0055], [0065], [0085]), but the combination fails to disclose biometrics; and comprises one or more of the group consisting of a fingerprint, a voice sample and a facial image. 
Brown, however, teaches biometric (abstract; para [0136], [0356], [0400]); and comprises one or more of the group consisting of a fingerprint, a voice sample and a facial image (abstract; para [0136], [0356], [0400], [0452]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koppel in view of Rossen-Knill to include biometric; and comprises one or more of the group consisting of a fingerprint, a voice sample and a facial image as taught by Brown for the advantage of providing enhanced assessment and convenient input.
Claims 6, 16 and 26: Koppel teaches the application refrains from updating the student profile of the user based on at least one of the interactions when either the application determines that the user is not associated with the one of the student prof les (para [0021], [0039], [0055], [0056], [0063]-[0065], [0083]-[0085]) or the application determines that the one of the interactions is the submitted text document that the submitted text document is not likely written by the user.
Claims 7, 17 and 27: Koppel teaches the application updates the student profile of the user based on at least one of the interactions even if the application is unable to determine that the user is associated with the one of the student profiles as long as the application also determines that the one of the interactions by the user (para [0021], [0039], [0055], [0056], [0063]-[0065], [0083]-[0085]), and Rossen-Knill further teaches is the submitted text document that the submitted text document is likely written (abstract; para [0003], [0025], [0035], [0041], [0044], [0045]).
Claims 8, 18 and 28: Koppel teaches the application automatically transmits a portion of the student profile of the user to an educational institution upon request by the user (para [0015], [0016], [0018], [0021], [0039]), enables the educational institution to submit a received text document to the application and determines if the received text document is likely by the user, wherein the portion includes an entire verified education profile of the user (para [0015], [0016], [0018], [0021], [0039]), and Rossen-Knill further teaches written (abstract; para [0003], [0025], [0035]).
Claims 9, 19 and 29: Koppel teaches the evaluation data includes classroom interactions of the user and a teacher (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), samples of assignments (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), course grades (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), text documents created by the user (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), proficiency of the user (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0069]. [0074], [0101]), test scores (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], 0101]), soft skills valuations (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), language proficiency values (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]) and characteristics of the user (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), and Brown further teaches interview videos demonstrating speaking (abstract; para [0136], [0356], [0400], [0452]); and personality (abstract; - it would be obvious to enhance engagement and motivation).
Claims 10, 20 and 30: Koppel teaches the identification data (para [0021], [0055], [0065], [0085]), and Brown further teaches includes one or more of a government identification card, a fingerprint of the user, a voice sample file of the user (abstract; para [0136], [0356], [0400], [0452]) and a facial image of the user (abstract; para [0136], [0356], [0400], [0452]).
Claim 31: Koppel teaches the educational content comprises accredited courses for one or more of science, mathematics (para [0015], [0027], [0062], [0068]), engineering and humanities.
Claim 32: Koppel teaches the submitted text document is an admissions (para [0051], [0057], [0058]), and Rossen-Knill further teaches essay (para [0041]-[0044]).

Response to Arguments
Applicant’s arguments have been considered.  A new grounds of rejection is presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629